In an action to recover damages for personal injuries and for other relief, the complaint was dismissed, on appellant’s motion, for failure to diligently prosecute, unless respondents notice the case for trial and file a proper note of issue for the next available term. The appeal is from so much of the order as allows respondents to file a note of issue. Order, insofar as appeal is taken, affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.